Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1, 2 and 4 are allowable over the prior art of record.
	The following is an examiner’s statement of reasons for allowance:	As per independent claim 1, the claim pertains to “an object authentication device including a computer system configured to read and execute a program recorded on a computer-readable recording medium, causing the computer system to function as a speech recognition unit, an image model generation unit, an image likelihood calculation unit, and an object authentication unit. The speech recognition unit is configured to obtain candidates for a speech recognition result for an input speech and a likelihood of the speech as a speech  
likelihood. The image model generation unit is configured to obtain image models of a predetermined number of candidates for the speech recognition result in descending order of speech likelihoods. The image likelihood calculation unit is configured to obtain an image likelihood based on an image model of an input image. The object authentication unit is configured to perform object authentication using the image likelihood.” (Remarks 11/09/2020, Page 1-2). The claim limitation pertaining to “wherein the image model generation unit detects a number of times the image model is used, causes the image model database to store the detected number of times in association with an image model name, saves the image model for which the detected number of times is greater than a predetermined number of times in the object authentication, and deletes the image model for which the detected number of times is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodrigo A Chavez whose telephone number is (571)270-0139.  The examiner can normally be reached on Monday - Friday 9-6 ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODRIGO CHAVEZ/Examiner, Art Unit 2658
/RICHEMOND DORVIL/Supervisory Patent Examiner, Art Unit 2658